DETAILED ACTION
This office action is in response to the amendments filed on 07/23/2021.
Claims 1, 8, and 14 have been amended.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/23/2021 regarding the 35 USC 103 rejections of the claims in Remarks pg. 9-11 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “However, even assuming that Merza teaches the elements as alleged (which applicant does not concede), the purported "problem" (improvement to security) is not present or recognized in Kem, and thus the combination is improper.” Applicant cites para.0019, 0024, 0044 and 0060 to show that the need of security is not present in Kem, therefore the combination is not proper. pg 9-10 of Remarks.
In response to [a], examiner disagrees with this assessment of Kem.  In several sections of Kem, the privacy is the user is addressed.  Kem teaches in para.0054 “ For example, a video conference application may have a private mode that does not allow video to be sent over the video conference application. Thus, a user provides only audio to the group communication within audio mode. When the application is in private mode (a particular state), then if the preferred communication configuration is to provide video, video may nevertheless be omitted based on an overriding setting such as the private mode of the communication application.” and para.0060 “In general, the more information a user is willing to share, the more the user can be provided with an adaptive experience. The user, however, may choose to balance the adaptive experience with increased privacy. If some device settings are off-limits according to the usage policy, then the logic that approximates the configuration settings may omit action regarding these settings as it configures a device.”.  It can clearly be seen that Kem deals with sensitive data, as well as keeping in line with privacy of the user, and therefore it would have been obvious to improve the privacy/security of sensitive data of the User based on his/her preferences.

[b] “To rectify that deficiency, the Office Action looks to Hajiyev, which purportedly teaches automatically providing the user an additional allocation. The Office Action states that it would have been obvious to modify Kem-Merza with Hajiyev because of the "expected benefit of encouraging users to give permission for data collection." Office Action page 7. However, this combination is again based on a non-existent problem with Kem. Kem is not concerned with "encouraging users to give permission for data collection." Kem is only concerned with providing a user with a desired communication configuration based on the user's preferences. Withholding data in a given circumstance is only for purposes of insuring a desired configuration at a give time.” pg 10 of Remarks.
In response to [b], Examiner disagrees, as the system of Kem would improve with additional data collected from the user. It is clear that the system performs better when more data is provided by the user to the system as described in para.0059 “the user may send usage policy information 150, which indicates what data may be collected from the user, to the configuration management application 103. The system may explicitly ask a user to opt in or opt out of different types of data to be shared and added to the collected usage information.” para.0060 “In general, the more information a user is willing to share, the more the user can be provided with an adaptive experience. The user, however, may choose to balance the adaptive experience with increased privacy. If some device settings are off-limits according to the usage policy, then the logic that approximates the configuration settings may omit action regarding these settings as it configures a device.”. Kem clearly shows a need for more data to be opted in for collection by the User, as performance of the adaptive experience scales directly with the amount of data that can be collected from the user.  Therefore it would be obvious to incorporate incentivizing the user .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 7, 8, 10, 13, 14, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerer JR et al. (hereinafter Kem, US 2015/0215747 A1) in view of Merza (US 2013/0318603 A1) further in view of Hajiyev et al. (hereinafter Hajiyev, US 2017/0139802 A1).
Regarding Claim 1, Kem discloses A computer-implemented method, comprising:
determining usage data to be collected in a computing system having one or more resources (Kem: para.0059 “According to certain illustrative examples, data from the users 114, 116, 118, 120 may be collected according to a usage policy. The usage policy determines what data can be shared or collected in order to automatically provide the user with preferred configuration settings.” para.0060 “The user may choose what type of information may be collected and what type of information may be shared. For example, if a user does not want his or her camera settings to be monitored, he or she may choose to prevent them from being monitored.” usage data of applications in a computing system, where the resources are the applications, para.0040 “The usage information 104, which indicates the preferred device and application settings for users 114, 116, 118, 120 within the group 101, may be collected in a variety of ways. In one embodiment, the communication applications running on the user devices 106, 108, 110, 112 may collect the usage information 104 and send it to the server 102.”), 
“The user may send usage policy information 150, which indicates what data may be collected from the user, to the configuration management application 103. The system may explicitly ask a user to opt in or opt out of different types of data to be shared and added to the collected usage information.” when uses use the applications, it generates usage information para.0040 “The usage information 104, which indicates the preferred device and application settings for users 114, 116, 118, 120 within the group 101, may be collected in a variety of ways. In one embodiment, the communication applications running on the user devices 106, 108, 110, 112 may collect the usage information 104 and send it to the server 102.”), 
the usage data having two or more categories (Kem: para.0059 “different types of data”); 
determining a permission model including one or more permissions associated with the usage data (Kem: para.0059 “The user may send usage policy information 150, which indicates what data may be collected from the user” usage policy information 150); 
displaying to the employee, via a user interface on a user device, the two or more categories of the usage data that is to be collected (Kem: para.0059 “The system may explicitly ask a user to opt in or opt out of different types of data to be shared and added to the collected usage information.” it can also be seen in Fig. 1c and para.0083 that the system comprises a computing device such as a desktop computer and a laptop, and the user interfaces with the system using a touchpad, touchscreen or mouse.  Therefore it is obvious the options are displayed, such that the user can opt in or out.); 
receiving an employee (Kem: para.0027 employee) selection of a first particular category of usage data, the employee selection permitting collection of the first particular category of usage data, the employee selection input at the user device by way of interaction with the user interface, a second category of the usage data optionally not being selected (Kem: para.0059 “The system may explicitly ask a user to opt in or opt out of different types of data to be shared and added to the collected usage information.” the user opts in and out of different types of data.  Therefore the user opts in to one category of data to be collected and the category of data not selected, opted out, is not collected.).
and in view of the interpreted data elements and automatically providing the employee an additional allocation of at least one additional computing system resource not previously available to the employee, the additional allocation based on receiving the employee selection permitting collection of the first  category of usage data.
Merza discloses determining a data schema associated with the usage data (Merza: para.0049 “A schema engine 310 identifies an applicable schema that can be used to extract specific field values by imposing structure on data. “ and para.0050 “Schema engine 410 can itself estimate a schema or can determine a schema based on input from a client or data provider.” para.0059 “Process 400 begins at block 405, where data intake 305 receives data. Schema engine 310 identifies an applicable schema at block 410.” an applicable scheme is determined for the data.); 
determining data elements included in the usage data based at least in part on the data schema (Merza: para.0059 “Event parser 320 applies the schema to separate the data into events at block 415. Field extractor 325 applies the schema to extract field values from the events at block 420.” Fig.4 415-420 the schema is applied to the usage data to obtained field values and events.); 
interpreting the data elements included in the usage data using the data schema (Merza: para.0032 “specifying a field value identifying an organization (e.g., employer) or a list of user-device identifiers “ para.0054 “"Data type="webpage request" (indicating that the element refers to a field value of "webpage request" for the field "data type") “ para.0059 “Search engine 340 receives a search query from a searcher (e.g., client or user) at block 430. The search query can include one or more criteria which can specify or constrain field values. Search engine 340 searches event data store 335 at block 435. The search can entail searching only some of event data store 335 (e.g., that include field values of interest).” para.0088 domain name.  when the data elements of the usage data are identified using the schema, the type is also determined, such as organization, device identifiers, or a domain); 
“Client 105 can interact security monitoring system 150 to generate one or more rules that can block access to specific domains or can that cause an alert to be sent upon detecting attempted access to the domain.”  the set of rules) including one or more permissions (Merza: para.0087 rule) associated with the usage data (Merza: para.0088 the collected data) and in view of the interpreted data elements (Merza: para.0059 field values) (Merza: Fig.10A 1010, para.0087 “Rule engine 260 establishes a rule with a condition centered on detection of the domain name at block 1010. For example, the condition may include that an event was detected that included a request or post of the domain name. The rule can include an effect that will occur upon detection of condition fulfillment.” generates rule based on detecting the domain in the events.  It is seen above in para.0059, that the schema is used to identify events and field values of the events, including the domain, such as in para.0088.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kem and Merza in order to incorporate determining a data schema associated with the usage data; determining data elements included in the usage data based at least in part on the data schema; interpreting the data elements included in the usage data using the data schema; determining a permission model including one or more permissions associated with the usage data and in view of the interpreted data elements.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of the system (Merza: para.0003-0004.)
However Kem-Merza does not explicitly disclose automatically providing the employee an additional allocation of at least one additional computing system resource not previously available to the employee, the additional allocation based on receiving the employee selection permitting collection of the first category of usage data.
Hajiyev discloses automatically providing the user an additional allocation at least one additional computing system resource not previously available to the employee (Hajiyev: para.0023 “premium content… and access to the emotion response data recorded for the user and/or for a wider audience”) of user selection permitting collection of the first category of usage data (Hajiyev: para.0023 “The user permission trigger event can be linked to the provision of one or more user incentives, e.g., as a technique for encouraging users to give permission for the collection of their behavioural data… Examples of user incentives include, but are not limited to, any one or more of: access to premium content, such as content reserved for users who have given permission.. and access to the emotion response data recorded for the user and/or for a wider audience, i.e. access to aggregated information recorded for a plurality of users.” In exchange for consenting to data collection, a user can be granted access to other types of data that were previously not available.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kem-Merza with Hajiyev in order to incorporate automatically providing the employee an additional allocation of at least one additional computing system resource not previously available to the employee, the additional allocation based on receiving the employee selection permitting collection of the first category of usage data and apply it to the enterprise environment in Kem.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of encouraging users to give permission for data collection (Hajiyev para.0023).

Regarding Claim 2, Kem-Merza -Hajiyev discloses the computer-implemented method of claim 1 as set forth above.  However Kem does not explicitly disclose wherein determining the data schema associated with the usage data comprises: retrieving one or more of an email data schema, a conferencing data schema, a software application data schema, or an internet protocol (IP) telephony data schema.
Merza discloses wherein determining the data schema associated with the usage data comprises: retrieving one or more of an email data schema, a conferencing data schema, a software application data schema (Merza: para.0049 “A schema engine 310 identifies an applicable schema that can be used to extract specific field values by imposing structure on data. Specifically, a schema can be "bound" to data, by breaking a data stream (e.g., a byte stream) into events and/or extracting field values, such as a time stamp. Schema binding can occur while receiving data, prior to storing data, while storing data, while processing data, while retrieving data, while responding to a search query or some combination of the above (e.g., separating data into events at intake and extracting field values from events while responding to a search query). Late binding schema can be used, which imposes structure on the data at query time rather than at storage or ingestion time.” para.0054 “Events and/or field values can be stored at locations based on a field value. For example, a field value identifying a message sender may be stored in one of ten data stores, the data store being chosen based on a message time. In some instances, rather than grouping various data components at specific storage areas, event data store 435 includes an index that tracks identifiers of events and/or fields and identifiers of field values. Thus, for example, the index can include an element for "Data type="webpage request" (indicating that the element refers to a field value of "webpage request" for the field "data type") and then list identifiers for events with the field value (e.g., "Events 3, 7, 9 and 16"). Selective storage grouping can be referred to as storing data in "buckets". Bucket definitions can be fixed or defined based on input from a data provider, client or client. Input and/or automatic rules can be used to add, merge or delete buckets. “ the obtained schema is used to parse software application data.), or an internet protocol (IP) telephony data schema.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kem and Merza in order to incorporate wherein determining the data schema associated with the usage data comprises: retrieving one or more of an email data schema, a conferencing data schema, a software application data schema, or an internet protocol (IP) telephony data schema.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of the system (Merza: para.0003-0004.)

Regarding Claim 4, Kem-Merza -Hajiyev discloses the computer-implemented method of claim 1 as set forth above.
“The collected data may be processed by an analytics engine 212. The analytics engine 212 may sort through the collected data in order to determine which users regularly communicate with which other users in order to determine the groups themselves. This may be done, for example, by analyzing communication traffic over time and looking for patterns. Additionally, the analytics engine 212 can determine the preferred communication configuration settings used by the users when communicating with a specific group” application data, and personally identifiable data is collected and sorted.).

Regarding Claim 7, Kem-Merza -Hajiyev discloses the computer-implemented method of claim 1 as set forth above.
Kem further discloses wherein the usage data that is being collected in the computing system includes one of email usage data, conferencing usage data, software application usage data (Kem: para.0039 “In general, the usage information 104 includes the preferred device and application settings for users 114, 116, 118, 120 within the group 101. Specifically, the usage information 104 may indicate the type of device that is regularly used, the capabilities of that device, and the regularly used settings of that device. Additionally, the usage information 104 may include the commonly used settings for applications running on the device.”), or communications usage data.

Regarding Claim 8, Kem discloses One or more non-transitory computer-readable media storing instructions that are executable by one or more processors to perform operations (Kem: para.0006) comprising:  Page 3 of 11
“The user may send usage policy information 150, which indicates what data may be collected from the user” usage policy information 150); 
displaying to the employee (Kem: para.0027 employee), via a user interface on a user device, two or more categories of the usage data that is to be collected (Kem: para.0059 “The system may explicitly ask a user to opt in or opt out of different types of data to be shared and added to the collected usage information.” it can also be seen in Fig. 1c and para.0083 that the system comprises a computing device such as a desktop computer and a laptop, and the user interfaces with the system using a touchpad, touchscreen or mouse.  Therefore it is obvious the options are displayed, such that the user can opt in or out.); 
receiving an employee (Kem: para.0027 employee) selection of a first category of usage data, the employee selection permitting collection of the first category of usage data, the employee selection input at the user device by way of interaction with the user interface (Kem: para.0059 “The system may explicitly ask a user to opt in or opt out of different types of data to be shared and added to the collected usage information.” the user opts in and out of different types of data.  Therefore the user opts in to one category of data to be collected and the category of data not selected, opted out, is not collected.); and 
However Kem does not explicitly disclose determining a data schema associated with the usage data; determining data elements included in the usage data based at least in part on the data schema; interpreting the data elements included in the usage data using the data schema; determining a permission model including one or more permissions associated with the usage data and in view of the interpreted data elements; and automatically providing the employee an additional allocation of at least one computing system resource not previously available to the employee, the additional allocation based on receiving the employee selection permitting collection of the first category of usage data.
Merza discloses determining a data schema associated with the usage data (Merza: para.0049 “A schema engine 310 identifies an applicable schema that can be used to extract specific field values by imposing structure on data. “ and para.0050 “Schema engine 410 can itself estimate a schema or can determine a schema based on input from a client or data provider.” para.0059 “Process 400 begins at block 405, where data intake 305 receives data. Schema engine 310 identifies an applicable schema at block 410.” an applicable scheme is determined for the data.); 
determining data elements included in the usage data based at least in part on the data schema (Merza: para.0059 “Event parser 320 applies the schema to separate the data into events at block 415. Field extractor 325 applies the schema to extract field values from the events at block 420.” Fig.4 415-420 the schema is applied to the usage data to obtained field values and events.); 
interpreting the data elements included in the usage data using the data schema (Merza: para.0032 “specifying a field value identifying an organization (e.g., employer) or a list of user-device identifiers “ para.0054 “"Data type="webpage request" (indicating that the element refers to a field value of "webpage request" for the field "data type") “ para.0059 “Search engine 340 receives a search query from a searcher (e.g., client or user) at block 430. The search query can include one or more criteria which can specify or constrain field values. Search engine 340 searches event data store 335 at block 435. The search can entail searching only some of event data store 335 (e.g., that include field values of interest).” para.0088 domain name.  when the data elements of the usage data are identified using the schema, the type is also determined, such as organization, device identifiers, or a domain); 
determining a permission model (Merza: para.0027 “Client 105 can interact security monitoring system 150 to generate one or more rules that can block access to specific domains or can that cause an alert to be sent upon detecting attempted access to the domain.”  the set of rules) including one or more permissions (Merza: para.0087 rule) associated with the usage data (Merza: para.0088 the collected data) and in view of the interpreted data elements (Merza: para.0059 field values) (Merza: Fig.10A 1010, para.0087 “Rule engine 260 establishes a rule with a condition centered on detection of the domain name at block 1010. For example, the condition may include that an event was detected that included a request or post of the domain name. The rule can include an effect that will occur upon detection of condition fulfillment.” generates rule based on detecting the domain in the events.  It is seen above in para.0059, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kem and Merza in order to incorporate determining a data schema associated with the usage data; determining data elements included in the usage data based at least in part on the data schema; interpreting the data elements included in the usage data using the data schema; determining a permission model including one or more permissions associated with the usage data and in view of the interpreted data elements.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of the system (Merza: para.0003-0004.)
However Kem-Merza does not explicitly disclose automatically providing the employee an additional allocation of at least one computing system resource not previously available to the employee, the additional allocation based on receiving the employee selection permitting collection of the first category of usage data.
Hajiyev discloses automatically providing the user an additional allocation (Hajiyev: para.0023 “premium content… and access to the emotion response data recorded for the user and/or for a wider audience”) of at least one computing system resources not previously available to the employee, the additional allocation based on receiving the user selection permitting collection of the first category of usage data (Hajiyev: para.0023 “The user permission trigger event can be linked to the provision of one or more user incentives, e.g., as a technique for encouraging users to give permission for the collection of their behavioural data… Examples of user incentives include, but are not limited to, any one or more of: access to premium content, such as content reserved for users who have given permission.. and access to the emotion response data recorded for the user and/or for a wider audience, i.e. access to aggregated information recorded for a plurality of users.” In exchange for consenting to data collection, a user can be granted access to other types of data, not previously available to the user.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of encouraging users to give permission for data collection (Hajiyev para.0023).

Regarding Claim 14, it lists all of the same elements as claim 8, but in a server comprising one or more processors; and one or more non-transitory computer-readable media storing instructions that are executable by the one or more processors to perform operations (Kem: para.0006).  Therefore, the supporting rationale of the rejection of claim 8 applies equally as well to claim 14.

Regarding Claim 15, Kem-Merza -Hajiyev discloses claim 14 as set forth above.  
However Kem does not explicitly disclose retrieving one or more of an email data schema, a conferencing data schema, a software application data schema, or an internet protocol (IP) telephony data schema.
Merza discloses retrieving one or more of an email data schema, a conferencing data schema, a software application data schema, (Merza: para.0049 “A schema engine 310 identifies an applicable schema that can be used to extract specific field values by imposing structure on data. Specifically, a schema can be "bound" to data, by breaking a data stream (e.g., a byte stream) into events and/or extracting field values, such as a time stamp. Schema binding can occur while receiving data, prior to storing data, while storing data, while processing data, while retrieving data, while responding to a search query or some combination of the above (e.g., separating data into events at intake and extracting field values from events while responding to a search query). Late binding schema can be used, which imposes structure on the data at query time rather than at storage or ingestion time.” para.0054 “Events and/or field values can be stored at locations based on a field value. For example, a field value identifying a message sender may be stored in one of ten data stores, the data store being chosen based on a message time. In some instances, rather than grouping various data components at specific storage areas, event data store 435 includes an index that tracks identifiers of events and/or fields and identifiers of field values. Thus, for example, the index can include an element for "Data type="webpage request" (indicating that the element refers to a field value of "webpage request" for the field "data type") and then list identifiers for events with the field value (e.g., "Events 3, 7, 9 and 16"). Selective storage grouping can be referred to as storing data in "buckets". Bucket definitions can be fixed or defined based on input from a data provider, client or client. Input and/or automatic rules can be used to add, merge or delete buckets. “ the obtained schema is used to parse software application data.), or an internet protocol (IP) telephony data schema.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kem and Merza in order to incorporate retrieving one or more of an email data schema, a conferencing data schema, a software application data schema, or an internet protocol (IP) telephony data schema.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of the system (Merza: para.0003-0004.)

Regarding claims 10, 13, 17 and 20, they do not teach nor further define over the limitations of claims 4, and 7, therefore claims 10, 13, 17 and 20 are rejected for the same reasons as claims 4, and 7.

Claim 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerer JR et al. (hereinafter Kem, US 2015/0215747 A1) in view of Merza (US 2013/0318603 A1) further in view of Hajiyev et al. (hereinafter Hajiyev, US 2017/0139802 A1) further in view of Lee (US 2012/0078727 A1).


However Kem does not explicitly disclose further discloses mapping, using a third filter, based at least in part on the data schema and the permission model, the usage data to identify the one or more additional employees that have access to the usage data.
Lee discloses mapping, using a third filter (Lee: para.0060 the intermediary 1002), based at least in part on the data schema and the permission model (Lee: para.0060, based on a permission data of the users, and the data that the given user wants to see), the usage data to identify the one or more additional employees (Lee: para.0056, para.0091, para.0206 it can be seen that the operations occurs for enterprise environment and its employees) that have access to the usage data (Lee: para.0060, the permissions data of the two users are cross mapped, para.0059, it can be seen that the permission data includes information regarding permissions for user to access the profile, or portions of the profile, which is the usage data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kem-Merza -Hajiyev with Lee in order to incorporate mapping, using a third filter, based at least in part on the data schema and the permission model, the usage data to identify the one or more additional employees that have access to the usage data.
One of ordinary skill in the art would have been motivated to combine because it would allow for users who have permission to see the data, see the data (Lee para.0059).

Regarding Claims 11 and 18, it does not teach nor further define over the limitations of claim 5, therefore, claim 11 and 18 are rejected for the same reasons as claim 5.

Claim 3, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerer JR et al. (hereinafter Kem, US 2015/0215747 A1) in view of Merza (US 2013/0318603 A1)further in view of Hajiyev et al. (hereinafter Hajiyev, US 2017/0139802 A1) further in view of Leemet et al. (hereinafter Leemet, US 2015/0312422 A1).

Regarding Claim 3, Kem-Merza -Hajiyev discloses the computer-implemented method of claim 1 as set forth above.
However Kem does not explicitly disclose categorizing, using a first filter, the data elements in the usage data into one of operational data, activity data, identity data, or content data; wherein the operational data includes at least one of a server hop a timestamp, a storage quota, or a quality of service metric; wherein the activity data includes at least one of a use of a system resource or use of a software feature; wherein the identity data includes at least one of a user identity associated with a directory service, a participant identity of a participant in a communication, or domain identity data associated with a domain; and wherein the content data includes email content, email attachments, an audio conference recording, or a video conference recording.
Leemet further discloses categorizing, using a first filter (Leemet: para.0028, para.0031, para.0082-para.0085 software can be used to collect,), the data elements in the usage data into one of operational data, activity data (Leemet: para.0031, para.0032, “data per application"), identity data, or content data (Leemet: para.0031, data per application transaction type, including email); wherein the operational data includes at least one of a server hop a timestamp, a storage quota, or a quality of service metric; wherein the activity data includes at least one of a use of a system resource or use of a software feature (Leemet: para.0031, para.0032, “data per application"); wherein the identity data includes at least one of a user identity associated with a directory service, a participant identity of a participant in a communication, or domain identity data associated with a domain; and wherein the content data includes email content (Leemet: para.0031, data per application transaction type, including email), email attachments, an audio conference recording, or a video conference recording.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Kem-Merza -Hajiyev with Leemet in order to incorporate categorizing, using a first filter, the data elements in the usage data into one of operational data, activity data, identity data, or content data; wherein the operational data includes at least one of a server hop a timestamp, a storage 
One of ordinary skill in the art would have been motivated to combine because it would allow for reporting based on type of usage (Leemet: abstract, para.0001, para.0003).

Regarding Claims 9 and 16 they do not teach nor further define over the limitations of claim 3, therefore, claims 9 and 16 are rejected for the same reasons as claim 3.

Claim 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerer JR et al. (hereinafter Kem, US 2015/0215747 A1) in view of Merza (US 2013/0318603 A1) further in view of Hajiyev et al. (hereinafter Hajiyev, US 2017/0139802 A1) further in view of Croll et al. (hereinafter Croll, US 2012/0304286 A1).

Regarding Claim 6, Kem-Merza -Hajiyev discloses the computer-implemented method of claim 1 as set forth above.
However Kem-Merza -Hajiyev does not explicitly disclose further comprising: determining, using a fourth filter, one or more application programming interfaces with access to the usage data.
Croll discloses determining, using a fourth filter, one or more application programming interfaces with access to the usage data (Croll: para.0007, para.0008, para.0012, Para.0041, para.0065 para.0086-para.0088, Fig.7, the device maintains a blacklist and white list of websites that track usage data.  By using these lists, the system determines which websites are allowed to track usage data and can allow a user to either allow or block the tracking of those websites.).

One of ordinary skill in the art would have been motivated to combine in order to block websites which are capable of accessing usage data (Croll: para.0002-para.0006).

Regarding claims 12 and 19, they do not teach nor further define over the limitations of claim 6, therefore, claims 12 and 19 are rejected for the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nasir et al. US 2016/0117692 A1 System and Methods for Consumer Managed Behavioral Data.  See Fig.6 that shows monitoring client data and opting/consenting to the collection in para.0021
Deodhar et al. US 2014/0058801 A1 System And Method To Measure, Aggregate And Analyze Exact Effort And Time Productivity. Protecting employee rights while monitoring productivity, see Fig. 1A and para.0170-184
Renkema US 2015/0067142 A1 Aggregation of Metrics for Tracking Electronic Computing Resources Based on User Class Hierarchy.  See para.0004 that shows analyzing employee usage based on hierarchy and role.
Van Cutsem et al. US 2015/0032415 A1 System and Method for Software Application Usage Metering Using Data Store.  See para.0010, describing the patterns used to detect usage when monitoring.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453